—Order, Supreme Court, New York County (Phyllis B. Gangel-Jacob, J.), entered July 13, 1992, which, inter alia, granted plaintiff’s motion for summary judgment dismissing defendant’s counterclaims for rescission of the parties’ postnuptial agreement, directed defendant to pay the guardian ad litem’s supplemental fee of $11,163.37, and directed a hearing on allocation between the parties of the guardian ad litem’s total fees (including an earlier award of $13,377.15), modified, on the facts, to the extent of reducing the supplemental award to $5,500, and otherwise affirmed, without costs.
Defendant, an attorney, failed to rebut the heavy presumption that the deliberately prepared and executed postnuptial agreement manifested the true intention of the parties (Sagan v Sagan, 53 NY2d 635; Merrick v Merrick, 181 AD2d 503). His claim of fraudulent inducement based upon certain alleged oral representations is vague and directly contradicted by the specific disclaimer language of the agreement. Nor is there any showing of overreaching (see, Christian v Christian, 42 NY2d 63, 71-73).
Acknowledging that the total fee to the guardian ad litem awaits final allocation between the parties during the financial portion of trial, we would nevertheless modify the supplemental award downward as an exercise of our discretion (Matter of Schoonheim, 158 AD2d 183).
Twenty years old at the time of the guardian’s appointment, *458the parties’ son has nonetheless been described as having a mentality equivalent to that of a four-year-old. Clearly, he is an individual "incapable of adequately prosecuting or defending his rights” on his own, and his representation by a guardian ad litem was thus based upon that incompetence rather than his age (CPLR 1201).
A duly appointed guardian ad litem is entitled to fair and reasonable compensation for his services (Matter of O’Malley, 286 App Div 869, 870), even where the result may be of no benefit to the ward (Livingston v Ward, 248 NY 193). Here, the guardian did make a significant contribution to a settlement that was beneficial to her ward. A guardian ad litem is not required to demonstrate at the outset of her appointment, as a condition precedent to compensation, the ultimate viability of her ward’s rights or entitlements. Rather, as here, her task is to ascertain, through the legal process, what such entitlements might be. Having effectively done so in this case, she is entitled by law to compensation for her efforts.
While we retain discretionary authority (as indicated above) to modify the guardian’s compensation award, we note that neither party to this appeal has questioned in this Court the power of a Judge to appoint a guardian to represent the child under these circumstances. (The only challenge to the guardian’s jurisdiction before the trial court, as the dissent points out, was with regard to the question of custody, not support.) Even were we to adopt the dissenting position as a threshold approach, the most minimal due process would still require us to grant the guardian ad litem — who did not appear on this appeal — an opportunity to respond to this sua sponte challenge from the bench, which was never raised by any party.
Thus we find it inappropriate at this late stage to scrutinize the "jurisdiction” of the guardian ad litem’s appointment, based solely upon a hindsight appraisal of the merits of the guardian’s legal strategy. The dissenting opinion cites no legal authority for an appellate review of such widened scope. Concur — Ellerin, Wallach and Nardelli, JJ.